Citation Nr: 1035120	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-16 984	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The Veteran's claims file has since been transferred 
to the RO in Louisville, Kentucky.  

The Board notes that, although the Veteran requested a hearing 
before a member of the Board on his May 2007 substantive appeal, 
that request was withdrawn in August 2008.  Under these 
circumstances, the Board finds that the Veteran has been afforded 
his opportunity for a hearing and that his request to testify 
before the Board has been withdrawn.  38 C.F.R. § 20.704(e) 
(2009). 


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-
connected bilateral hearing loss has been manifested by no worse 
than level I hearing impairment in the right ear and level IV 
hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives 
a complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and, 
(3) that the claimant is expected to provide.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to the initial adjudication of the Veteran's 
claim, the RO informed the Veteran of the information necessary 
to substantiate his claim by a letter dated in April 2006.  He 
was told that the evidence must show that his service-connected 
disability had gotten worse.  At that time, the Veteran was 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

A March 2006 letter provided the general criteria for the 
assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The claimant's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, 
there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  In July 2008, the Veteran stated 
that he had no other information or evidence to give to VA to 
support his claim.

Further, the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  In this case, the Veteran 
was afforded VA examinations in connection with his claim, most 
recently, in May 2008.  To that end, when VA undertakes to 
provide a VA examination, it must ensure that the examination is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The examination results obtained in this case are adequate, as 
the examination report is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).  



II.  Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. at 594.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  In cases 
in which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  See 38 C.F.R. § 4.3 (2009). 

Where, as in the Veteran's case, an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct time 
periods where the Veteran's service-connected disability resulted 
in symptoms that would warrant staged ratings.

With respect to the Veteran's service-connected bilateral 
sensorineural hearing loss, the Rating Schedule provides a table 
for rating purposes to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a State-
licensed audiologist including a controlled speech discrimination 
test (Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average which 
is the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 
38 C.F.R. § 4.85, Table VI (2009).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row 
represents the ear having the poorer hearing, and the vertical 
column represents the ear having the better hearing.  See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. § 
4.86 provide for two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, due to the fact that the 
speech discrimination test may not reflect the severity of 
impairment of communicative functioning which these veterans 
experience.  Under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, VA will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Also, when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, VA will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
See 38 C.F.R. § 4.86(b) (2009).  However, based on the 
audiometric findings described below, neither of these provisions 
apply to the Veteran's situation. 

A review of the evidence of record reveals that the Veteran was 
afforded a VA audiological examination for compensation purposes 
in April 2006.  Following an audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
30
LEFT
20
20
60
85
85

The puretone threshold average was 17.5 in the Veteran's right 
ear and 62.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent for the right ear and 96 
percent for the left ear.  Under the applicable schedular 
criteria, the findings above represent Level I hearing impairment 
in the right ear and Level II hearing impairment in the left ear, 
under Table VI.  Therefore, based on the results of the April 
2006 VA examination, a non-compensable rating is warranted for 
the Veteran's bilateral hearing loss.

The Veteran was afforded an additional VA audiological 
examination for compensation purposes in May 2008.  Following an 
audiological evaluation, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
30
LEFT
25
35
60
75
85

The puretone threshold average was 18.75 in the Veteran's right 
ear and 63.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent for the right ear and 80 
percent for the left ear.  Under the applicable schedular 
criteria, the findings above represent Level I hearing impairment 
in the right ear and Level IV hearing impairment in the left ear, 
under Table VI.

When combined on Table VII, the Level I designation of the right 
ear, coupled with the Level IV designation of the right ear 
result in a non-compensable disability rating based on the 
results of the May 2008 VA examination.  Although the Veteran's 
hearing appeared to worsen since the April 2006 VA examination, 
the mechanical application of the rating criteria nevertheless 
results in no more than a non-compensable rating for bilateral 
hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also reviewed the Veteran's VA outpatient treatment 
records that show treatment for hearing loss.  In August 2004, 
puretone thresholds, right ear, were normal from 250-400 Hz, 
sloping to moderately-severe at 6000-8000 Hz.  In the left ear, 
puretone thresholds were within normal limits from 250-1000 Hz, 
steeply closing to severe from 2000-8000 Hz.  Word discrimination 
scores were excellent, bilaterally, although no objective data 
were reported.  In December 2004, asymmetrical hearing loss was 
diagnosed.  Word recognition scores of 100 percent, right ear, 
and 96 percent, left ear, were reported in May 2006.  A hearing 
aid was recommended for the left ear, and was subsequently 
ordered.  In each instance, unlike the VA examination reports, 
the outpatient treatment reports did not include an audiogram or 
the comprehensive information necessary to evaluate the Veteran's 
disability in the context of the rating criteria.  Thus, the 
records do not contain sufficient evidence by which to assign a 
higher rating.

It is important to note that the results of the above audiometric 
testing do not signify the absence of a disability associated 
with the Veteran's bilateral hearing loss.  However, the degree 
to which this disability affects the average impairment of 
earnings, according to the Rating Schedule, results in a non-
compensable disability rating.  See Id.; 38 U.S.C.A. § 1155.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
such, a compensable evaluation for the Veteran's service-
connected bilateral hearing loss is not warranted.

The above determination is based upon consideration of applicable 
rating provisions.  Both the VA examination reports describe the 
effects of the Veteran's hearing impairment on his daily life.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted 
by the examiners that the Veteran has trouble hearing and 
understanding if the speaker is at a distance or if he not 
looking at the speaker.  Additionally, he must turn the 
television volume up in order to hear it and he cannot hear 
conversation using his left ear for the telephone.  Moreover, the 
Veteran has difficulty hearing in the presence of background 
noise and when the sound is coming from the left side.  Such 
effects do not take the Veteran's case outside the norm as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
symptoms of his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a higher rating 
is not warranted on any basis for the Veteran's bilateral hearing 
loss.  In determining whether higher ratings are warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert, 
1 Vet. App. at 49.  In this case, the preponderance of the 
evidence is against a compensable rating for bilateral hearing 
loss.  Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


